Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Due to the allowance of claims 1 and 11, the restriction of claims dependent therefrom is withdrawn.  Claims 13 and 14 remain withdrawn without traverse, and are cancelled below.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 13 and 14 have been cancelled.

The following is an examiner’s statement of reasons for allowance:
Applicant has amended claims 1 and 11 to include that the body shape portions include both values for contour and skin level.  It is understood that the subsequent adapting step takes into account both the contour values and the skin level values.
Krenik ‘016 does mention, in paragraph 0106, employing a 3D model for the model body shape portion, and arguably this model includes skin level, but there is no discussion of the actual body shape portion including skin level, nor comparing and selectably modifying these skin levels between the two body model portions.
There is other art, such as Jäger (WO2017/060465) that discusses systems for 3D mapping of heads, but Examiner has concluded there is no clear suggestion to combine Jäger with Krenik, Sareen, Feld and Affidavit A to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Made of record but not making Applicant’s invention obvious are three world documents showing pertinent hair cutting or head scanning devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724